Citation Nr: 0802935	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ankle 
arthritis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to January 
1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his March 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board - commonly referred to as a travel Board hearing.  
However, the veteran cancelled his scheduled hearing in a May 
2007 statement.  38 C.F.R. § 20.704(e) (2007).

The Board also notes that following a February 2004 rating 
decision's denial of the veteran's claim for service 
connection for a dental disorder for treatment purposes (the 
Board finds his original claim may be construed as seeking 
entitlement to service connection for both compensation and 
treatment purposes), he expressed disagreement with this 
aspect of the decision in his notice of disagreement (NOD) 
dated in March 2004, but was not initially provided a 
statement of the case (SOC) in response.  Consequently, the 
Board remanded this claim in August 2007 to issue an SOC and 
to give the veteran an opportunity to perfect an appeal to 
the Board concerning this additional issue by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Malincon v. West, 12 Vet. App. 238 (1999).

On remand, in October 2007, the Appeals Management Center 
(AMC) sent the veteran an SOC - actually, a supplemental SOC 
(SSOC) concerning his dental claim.  But he did not then file 
a timely substantive appeal (again, a VA Form 9 or equivalent 
statement) to complete the steps necessary to have the Board 
adjudicate this additional claim.  See 38 C.F.R. § 20.200 
(2007).  So this claim is no longer at issue.  See 38 
U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).

The Board also sees that a July 1992 record indicates the 
veteran receives Social Security Administration (SSA) 
benefits.  Dr. P.R.S., a private physician, indicated in an 
April 1994 treatment record that the veteran was unemployable 
due to his COPD, cancer (Hodgkin's disease), neuropathy, and 
weakness from chemotherapy.  A VA outpatient treatment record 
from April 1992, so around the same time, also indicates the 
veteran had a history of COPD.  Both VA and SSA determined he 
is permanently and totally disabled (VA awarded pension 
benefits in a March 1993 decision).  However, it was only 
after he received the diagnosis of Hodgkin's disease and had 
chemotherapy to treat it that his overall condition prevented 
him from working.  And during his August 2007 VA examination, 
he specifically indicated that he is not totally debilitated 
by his COPD - only unable to exercise.  He made no mention - 
either express or implied, that his SSA records contain 
evidence linking his COPD to his military service, and 
especially to asbestos exposure.  So the Board is not 
obtaining his SSA records since there is no indication they 
contain evidence addressing the determinative issue of 
causation.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).


FINDINGS OF FACT

1.  A VA examiner in August 2007, on remand, found that the 
veteran's military service is less likely than not the cause 
of his current right ankle arthritis.  Based on the history 
given by the veteran, his right ankle arthritis has been 
attributed, instead, to a civilian job-related injury in 
1977.

2.  The veteran's service medical records make no specific 
reference to any complaints, treatment, or diagnosis of COPD.  
There also is insufficient evidence to otherwise 
etiologically link this condition to his military service, 
including to exposure to asbestos.


CONCLUSIONS OF LAW

1.  The veteran's right ankle arthritis was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The veteran's COPD also was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2003 and August 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC provided this Dingess information in August 2007, 
including concerning the downstream disability rating and 
effective date elements of the claims.

The Federal Circuit Court recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This is 
important to point out because, after providing the 
additional Dingess notice in August 2007 (and completing the 
other remand development - including having him examined), 
the AMC went back and readjudicated the veteran's claims in 
the September 2007 SSOC.  So his claims have been 
reconsidered since providing all necessary VCAA notice.

And even if arguably there was any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the etiology of his right ankle 
arthritis and COPD - and, more specifically, whether they 
are related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

I. Entitlement to Service Connection for Right Ankle 
Arthritis

The veteran attributes the arthritis in his right ankle to 
his military service.  Unfortunately, the Board finds that 
the preponderance of the evidence is against this claim, so 
it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113. 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records show complaints of foot 
and heel pain beginning in October 1954.  X-rays revealed 
some osteoporosis of the head and distal shaft of the first 
metacarpal, but were otherwise negative.  An orthopedic 
consultation in November 1954 found his osteoporosis was 
unrelated to his complaints of pain and suggested the pain 
was "functional, possibly on a conscience level."  In 
August 1955 the veteran reported experiencing a dull, aching 
pain in the lower part of his Achilles tendon.  However, his 
physical examination was essentially unremarkable.  Indeed, 
another orthopedic consultant found no orthopedic abnormality 
and the results of laboratory tests were within normal 
limits.  The examiner found no obvious impairment in ordinary 
activity.  A neuropsychiatric consultant also discerned no 
significant abnormality, except for immaturity.

An October 1955 record indicates treatment for foot pain with 
an unknown etiology.  The complaint concerns both heels, 
although the veteran's left was much worse than his right.  A 
complete physical examination was essentially negative except 
for a limp when he walked.  Once again, the examiner found no 
demonstrable physical pathology.  The examiner also noted 
inconsistencies in the veteran's statements about his foot 
condition, such as refusing to do work even though he claimed 
that his feet only hurt when he walked and that his condition 
was aggravated by cold weather, yet his current exacerbation 
occurred in the summer.  Consequently, the examiner diagnosed 
passive-aggressive reaction, chronic, moderate, with some 
somatic manifestations.  

A November 1955 note, however, indicates the examiner 
believed the veteran had real pain in both Os Calcis and 
tibial tubercle and that his complaints required orthopedic 
treatment rather than neurological.  Objective findings found 
tenderness to palpation and swelling over the lateral, 
posterior, and inferior aspects of both calcanei, worse on 
the left.  Despite these findings, x-rays revealed no 
significant abnormalities.  Nevertheless, the veteran's left 
leg was put in a cast for three weeks and, afterwards, the 
swelling over his Achilles tendon was gone.  Three days 
later, he complained of pain in his heels and feet.  
Objective findings noted an essentially negative physical 
examination, except for swelling and tenderness over the 
distal portions of both achilles tendons and swelling in his 
second right toe.  In December 1955, the examiner again 
diagnosed passive-aggressive reaction, which he said the 
veteran had prior to entering the military.  The veteran's 
military service ended in January 1956.

After discharge from the military, VA provided the veteran a 
compensation examination in March 1956 to determine the 
nature and etiology of any then current foot disorder.  The 
veteran complained of pain in both heels and was unable to 
put much weight on his left heel.  Objective findings 
indicated his feet and ankles had normal range of motion 
without crepitation or cyanosis.  The examiner also noted a 
pronounced limp, which he believed was exaggerated.  In his 
diagnosis he indicated there was no orthopedic pathology.  
Indeed, a special neuropsychiatric consultation concurred 
with the earlier findings of a passive-aggressive reaction 
with some somatization.

As already alluded to, to determine the etiology of his right 
ankle arthritis - and, more specifically, whether it is 
somehow attributable to his military service, VA recently 
furnished the veteran a compensation examination in August 
2007 which his case was on remand at the AMC.  According to 
his own statement, he had no injury to his right ankle in 
service but continued to have ankle pain, swelling, and 
tenderness.  He also reported that he had a civilian, job-
related accident in 1977 which fractured the bones in his 
ankle and foot.  And since that intercurrent injury, he noted 
continued problems with pain and stiffness.  Objective 
findings indicated dorsiflexion of 0 to 40 degrees, plantar 
flexion of 0 to 20 degrees, and inversion of 0 to 32 degrees, 
all without pain on motion.  Even with repetitive motion, 
the veteran had no pain with dorsiflexion and plantar flexion 
and no fatigue, lack of endurance, or incoordination.  
Repetitive motion on inversion and eversion elicited slight 
pain but no fatigue, weakness, lack of endurance, or 
incoordination.  X-rays revealed post-traumatic changes 
including calcaneal spurring, subtalar degenerative joint 
disease, and early degenerative changes involving the first 
metacarpal.  There were no indications of acute fracture or 
dislocation.  The examiner diagnosed right ankle post-
traumatic arthritis.  More importantly, he indicated "it is 
less likely as not the veteran's current right ankle post-
traumatic arthritis is related to the veteran's period of 
active service and problems experienced by the veteran 
therein relative to the right foot/ankle."  Indeed, based on 
the history the veteran had provided, this VA examiner 
indicated the veteran's current right ankle arthritis is more 
likely the result of his civilian job-related injury in 1977, 
many years after his separation from the service.  

Although this recent VA examination confirmed the veteran has 
arthritis in his right ankle, so current disability, there is 
no nexus evidence linking this current right ankle arthritis 
to his military service - including to the complaints and 
treatment he received while in the military.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  This simply has not been done in this instance.

Moreover, the Board is mindful of the veteran's assertions in 
August 2003 that he had been told by a VA physician that his 
right ankle arthritis could as likely as not be related to 
service.  But keep in mind, first, that a veteran's account 
of what a physician purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Second, a VA examiner in August 2007 did not 
attribute this condition to service and, in fact, indicated 
it is far more likely due to a civilian work-related accident 
in 1977, some 21 years after the veteran's discharge from 
service.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for right ankle 
arthritis.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, VA 
must deny the appeal.

II. Service Connection for COPD as Secondary to Asbestos 
Exposure

The veteran also attributes his COPD to his military service, 
and in particular to exposure to asbestos while serving on a 
Navy ship.  He says his private physician linked the COPD to 
that exposure, thereby providing the evidence necessary to 
grant this claim.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The veteran's service medical records make no specific 
reference to any complaints, treatment, or diagnosis of COPD.



With respect to his post-service medical records, this 
evidence suggests there might be an alternative explanation 
for the veteran's current COPD.  Of particular note in this 
regard, a VA medical record dated in April 1992 indicates he 
had smoked half to one package of cigarettes per day for 40 
years.  Precedent opinions of VA's General Counsel have 
discussed the cause-and-effect relationship between chronic 
smoking and the eventual development of respiratory disorders 
such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for claims, as 
here, filed on or after June 9, 1998, there is now an express 
prohibition against granting service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

Irrespective of this, however, in August 2007 VA furnished 
the veteran a compensation examination specifically to 
determine the etiology of his COPD.  When examined, he 
acknowledged smoking at least a package of cigarettes a day 
for 40 years and two packages a day for at least six years.  
He also indicated that he uses inhalers (Albuterol, Atrovent, 
Formoterol) to treat his COPD.  Pulmonary function tests 
(PFTs) revealed a forced vital capacity (FVC) of 3.25 liters 
at 92 percent of predicted, a forced expiratory volume in one 
second (FEV1) of 2.72 liters or 38 percent predicted, and an 
FEV1/FVC ratio of 79 percent predicted.  The evaluating 
pulmonologist found overdistention with severe 
airflow limitation at baseline that improved significantly 
with bronchodilators.  The diffusion capacity of carbon 
monoxide (DLCO) was within normal limits and the veteran's 
condition was consistent with severe asthma.  X-rays revealed 
no interval change in the appearance of his chest since 
previous x-rays, no acute pulmonary process, and stable 
emphysematous changes.  The VA examiner diagnosed COPD.  But 
more importantly, he concluded that "it is less likely than 
not that the veteran's current COPD is related to asbestos 
exposure during the service."  In discussing the rationale 
of this opinion, this examiner pointed out that cigarette 
smoking is the leading cause of COPD and the veteran's 47-
year history of smoking is more likely the cause of his COPD 
than any alleged exposure to asbestos in service.

On a January 2003 boilerplate form to establish service 
connection, a private treatment record from Dr. J.J. 
indicated the veteran's COPD "could have as likely as not 
been caused or aggravated by [his] active duty service 
time."  At the end of the statement, Dr. J.J. noted that the 
veteran had indicated that he was exposed to asbestos in the 
Navy during the Korean War.  

Hence, the Board must weigh the probative value of this 
opinion against the VA medical examiner's opinion to the 
contrary.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  And the first 
important point in this regard worth noting is that Dr. J.J. 
did not discuss the rationale of his opinion.  There also is 
no indication Dr. J.J. reviewed the veteran's claims file, 
which, as mentioned, would have revealed the veteran's 
history of chronic smoking.  Dr. J.J. did not discuss or even 
mention the veteran's documented history of smoking and its 
possible impact on his respiratory impairment.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).

There also is no "treating physician rule" that would give 
preference to Dr. J.J.'s opinion over that of, say, a VA 
compensation examiner who admittedly may have evaluated or 
seen the veteran in consultation less frequently.  See, e.g., 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).



Dr. J.J. also couched his opinion in equivocal terms.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
equivocal may or may not be related to service language).  
See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  An 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  But again, just as well, the 
Court has held that a doctor's opinion phrased in terms of 
"may or may not" or "could" be related to service is an 
insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).

For these reasons, this private physician's opinion is of 
little probative value.

In contrast, the VA examiner reviewed the claims file in 
August 2007 and determined the veteran's COPD bears no 
relationship to his military service, including, in 
particular, to exposure to asbestos.  In the report of his 
evaluation of the veteran, this VA examiner took note of the 
veteran's long history of smoking and considered the results 
of pulmonary function testing and chest X-rays and found no 
objective radiographic evidence of an asbestos-exposure-
related disease.  An objective measure such as this, as 
mentioned, is a prerequisite to granting service connection.

Consequently, the Board gives greater probative weight to the 
VA compensation examiner's unfavorable opinion, as it was 
based on a review of the claims file, physical examination - 
including the pulmonary function testing and chest X-rays, 
and since it is supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for COPD as secondary to asbestos 
exposure.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board must deny the appeal.



ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


